Older entered April 9, 1964 directing that arbitration proceedings be permanently stayed, unanimously reversed on the law and on the facts, with $30 costs and disbursements to abide the event, and the matter remanded for a hearing on the issue of the authority of Martin Gross & Go., as broker, to bind the petitioner-respondent as its agent to agreement for arbitration contained in sales note. The affidavits submitted on the motion present a conflict as to the authority of the said agent to act on behalf of the petitioner-respondent. Concur — Botein, P. J., Valente, McNally, Eager and Staley, JJ.